DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 7 have been entered into the record.
Response to Amendment
The amendment to P[0039] overcomes the specification objection from the previous office action (7/26/2021).  The specification objection is withdrawn.
The claim interpretation under 112(f) remains that same as recited in the previous office action (7/26/2021) and is restated below in this office action.
The claim amendments of 10/26/2021 did not address the 35 U.S.C. 112(b) rejection of claim 7 from the previous office action (7/26/2021).  The 35 U.S.C. 112(b) rejection of claim 7 is recited below in this office action.
The amendments to claim 7 overcome the 35 U.S.C. 101 rejection from the previous office action (7/26/2021).  The 35 U.S.C. 101 rejection is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The in-vehicle communication unit is interpreted as the in-vehicle communication unit 103 of Figure 2 which is part of the in-vehicle device 100 which is an ECU (Electronic Control Unit) P[0040].  The in-vehicle communication unit includes a communication interface P[0046], this is interpreted as a typical transmitter and/or receiver for communication to other devices.  The vehicle speed deriving unit in interpreted as the control unit 101 P[0060].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the vehicle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(10 and 102(a)(2) as being anticipated by Publicover Patent Application Publication Number 2016/0027301 A1.
Regarding claims 1 and 6 Publicover discloses the claimed travel assistance device mounted in a vehicle travelling along a road, “Vehicles are in turn equipped with a device 115, for vehicle 370 and 116 for vehicle 380 to receive the composite signal and determine an appropriate speed that would permit them to safely reach and traverse the controlled intersection without the need to stop at the intersection when the control device permits cross traffic through the intersection.” (P[0035] and Figures 3 and 4), the claimed road having a first and second intersection, “there could be one transmission signal for each intersection or road with multiple intersections or an area wide signal that carries all the necessary data” P[0046], and “identify TCD's that correspond to the planned travel route, and to the extent it can intercept multiple TCD signals within the route, assist the vehicle driver to maintain a speed that optimally permits the traverse of multiple controlled intersections” P[0047], the claimed first and second intersections having first and second road side communicators, “A traffic control device (TCD) 100 is operative to transmit or broadcast signal to approaching vehicle” P[0034], there are adjacent TCDs that also broadcast signals P[0033], and a signal may be received from the first TCD 100, another TCD or other elements of the traffic control system P[0041], the claimed first and second road side communicators transmitting intersection and traffic information over radio waves, “The TCD can transmit the requisite information from its location using a broad or narrow beam of RF” P[0031] (radio frequency), “The device 115 may communicate to the TCD system directly via 
the claimed in-vehicle communication unit for input of vehicle position information, intersection information and traffic signal information transmitted from the first and second road side communicators, “Device 115 is embedded or associated with the vehicle, in step 102 receives the transmission of the TCD identity, state and time to change state.” P[0036] (claimed traffic signal information), “Device 115 is operative to determine if the vehicle will be able to traverse the controlled position without a change in speed, thus avoiding having to stop.” P[0038] and “device 115 determines the appropriate speed to avoid waiting at an intersection for the TCD to change state” P[0039] (claimed intersection information), and “The vehicle can determine its current position through GPS, detection of embedded sensors in the roadway, Doppler radar and like methods to measure the actual distance from the TCD, which can also be determined by the combined information received from the TCD transmission and other sources.” P[0032] (claimed position information); and
the claimed vehicle speed deriving unit to derive a recommended speed of the vehicle, “Vehicles are in turn equipped with a device 115, for vehicle 370 and 116 for vehicle 380 to receive the composite signal and determine an appropriate speed that would permit them to safely reach and traverse the controlled intersection without the 
the vehicle speed deriving unit performs:
the claimed derive the recommended speed of the vehicle based on the intersection information and traffic signal information of the first intersection transmitted by the first road side communicator that are input from the in-vehicle communication unit, and the position information of the vehicle, “the vehicle has a receiving device to collect signals from the TCD, the receiving device being operative to ascertain the vehicles position with respect to the TCD and determine a preferred rate of speed so as to arrive at the TCD while it is in the “green” state, thus avoiding the deceleration, waiting at the TCD and acceleration to driving speed” P[0030], “The vehicle can determine its current position through GPS, detection of embedded sensors in the roadway, Doppler radar and like methods to measure the actual distance from the TCD, which can also be determined by the combined information received from the TCD transmission and other sources.” P[0032], and device 115 communicates a recommended speed P[0040],
the claimed update the recommended speed if the intersection information and traffic signal information of the second intersection transmitted by the second road side communicator are input before the vehicle passes through the first intersection based on intersection and traffic signal information of the second intersection and the vehicle position, “the computation system can be 
the claimed output the derived or updated recommended speed via the in-vehicle communication unit, “In step 106, which follows step 105, device 115 communicates a recommended speed to the vehicle's driver, or alternatively automatically lowers the speed or a cruise control maximum speed threshold for the vehicle. In the former case, the driver adjusts the speed of the vehicle, step 107, to avoid waiting at the intersection.” P[0040].
Regarding claim 2 Publicover discloses the claimed vehicle speed deriving unit updates the recommended speed, intersection information and traffic signal information transmitted from a third road side communicator regarding a third intersection information beyond the second intersection if the vehicle can pass through the first and second intersections without stopping, “the computation system can be programmed to identify TCD's that correspond to the planned travel route, and to the extent it can 
Regarding claim 4 Publicover discloses the claimed vehicle speed deriving unit updates the recommended speed if the second intersection is farther away than the first intersection from the vehicle and the vehicle can pass through the first intersection without stopping and if the vehicle cannot pass through the second intersection, “the computation system can be programmed to identify TCD's that correspond to the planned travel route, and to the extent it can intercept multiple TCD signals within the route, assist the vehicle driver to maintain a speed that optimally permits the traverse of multiple controlled intersections with the minimum acceleration and deceleration” P[0047], and “device 115 communicates a recommended speed to the vehicle's driver, or alternatively automatically lowers the speed or a cruise control maximum speed threshold for the vehicle. In the former case, the driver adjusts the speed of the vehicle, step 107, to avoid waiting at the intersection.” P[0040], the vehicle speed is adjusted to traverse the planned route, the speeds would be changed throughout the route to avoid stopping at the intersections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover Patent Application Publication Number 2016/0027301 A1 in view of Maeda et al Patent Application Publication Number 2016/0180710 A1.
Regarding claim 3 Publicover teaches the claimed device of claim 2 (see above).  Publicover does not explicitly teach the claimed recommended speed is set as a speed range with a lower and upper limit, and the claimed changing the lower limit to a lowest value of the vehicle to pass through the second intersection.  Publicover does teach automatically lowering the speed or a cruise control maximum speed threshold for the vehicle P[0040], and assist the vehicle driver to maintain a speed that optimally permits the traverse of multiple controlled intersections with the minimum acceleration and deceleration P[0047].  A speed range would be applied to the controls of Publicover by setting vehicle speed to allow the vehicle to travel through the intersections with minimal accelerations and decelerations P[0047], and avoiding stopping at the intersections by setting an ideal speed P[0042].  The ideal speed may require accelerations and decelerations in order to avoid stopping, these could be applied as a speed range.
Maeda teaches,
the claimed recommended speed is set as a vehicle speed range having lower limit and upper limit values, “The recommended speed processor 5b calculates the speed range, within which the vehicle can pass through the individual traffic signals CS1-CS3 during the green lights, from the individual passable time periods of the traffic signals CS1-CS3 the signal passableness deciding unit 5A calculates.” P[0081], and the 
the claimed vehicle speed deriving unit updates the recommended speed by changing the lower limit value that is greater than or equal to a lowest value being recommended for passing through the second intersection, “Next, the recommended speed processor 5b obtains the speed range that will enable the vehicle to pass through all the traffic signals CS1-CS3 of the intersections by successively obtaining the speed range common to the speed ranges of the individual intersections beginning from the closest intersection.” P[0083], and “In FIG. 10, the speed range Va common to all the speed ranges from the first intersection to the third intersection is obtained as the speed range in which the vehicle will be able to pass through all the traffic signals CS1-CS3 of the intersections.  The speed range Va is made the recommended speed range.” P[0084], the lower boundary of speed range Va (Figure 10) equates to the claimed updated lowest value to pass through the intersections.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the traffic management device and system of Publicover with the speed range setting of Maeda in order to reduce the stopping number of times of the vehicle and to effectively carry out eco-friendly driving with reduced fuel consumption (Maeda P[0065]).
Regarding claim 5 Publicover teaches the claimed device of claim 4 (see above). Publicover does not explicitly teach the claimed recommended speed is set as a speed range with a lower and upper limit, and the claimed changing the upper limit to be lower than the upper limit value.  Publicover does teach automatically lowering the speed or a 
Maeda teaches,
the claimed recommended speed is set as a vehicle speed range having lower limit and upper limit values, “The recommended speed processor 5b calculates the speed range, within which the vehicle can pass through the individual traffic signals CS1-CS3 during the green lights, from the individual passable time periods of the traffic signals CS1-CS3 the signal passableness deciding unit 5A calculates.” P[0081], and the recommended speed range E on the map on the display 8 is displayed as 47 to 60 km/h, and
the claimed vehicle speed deriving unit updates the recommended speed by changing the upper limit value that is lower than the upper limit value, “Next, the recommended speed processor 5b obtains the speed range that will enable the vehicle to pass through all the traffic signals CS1-CS3 of the intersections by successively obtaining the speed range common to the speed ranges of the individual intersections beginning from the closest intersection.” P[0083], and “In FIG. 10, the speed range Va 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the traffic management device and system of Publicover with the speed range setting of Maeda in order to reduce the stopping number of times of the vehicle and to effectively carry out eco-friendly driving with reduced fuel consumption (Maeda P[0065]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover Patent Application Publication Number 2016/0027301 A1 in view of Mese et al Patent Application Publication Number 2005/0134478 A1.
Regarding claim 7 Publicover teaches the claimed computer program, the computation system can be programmed to identify TCD's that correspond to the planned travel route, and to the extent it can intercept multiple TCD signals within the route, assist the vehicle driver to maintain a speed that optimally permits the traverse of multiple controlled intersections with the minimum acceleration and deceleration” P[0047], to perform operations comprising:
the claimed deriving the recommended speed of a vehicle based on the intersection information and traffic signal information of a first intersection that are input from a first road side communicator transmitting intersection information and traffic 
the claimed updating the recommended speed if the intersection information and traffic signal information of a second intersection are input from a second road side communicator transmitting the intersection information and traffic signal information over radio waves before the vehicle passes through the first intersection based on intersection and traffic signal information of the second intersection and the vehicle position, “the computation system can be programmed to identify TCD's that correspond to the planned travel route, and to the extent it can intercept multiple TCD signals within the route, assist the vehicle driver to maintain a speed that optimally permits the traverse of multiple controlled intersections with the minimum acceleration and deceleration” P[0047], the intercepted multiple TCD signals equate to the claimed information transmitted before the vehicle passes through the first intersection, and “determine an appropriate speed that would permit them to safely reach and traverse the controlled intersection without the need to stop at the intersection when the control device permits cross traffic through the intersection” P[0035], the controlling for the appropriate speed equates to the claimed update the recommended speed, and “The device 115 may communicate to the TCD system directly via means including but not limited to, satellite, long range RF, or cell phone network based data communication. Device 115 may also communicate indirectly to the TCD system via RF transmissions to a receiver in TCD 100 located at the nearest traffic light, or to relay stations located along the roadway.” P[0049]; and

Publicover does not explicitly teach the claimed processing is performed for a computer program product having machine readable medium with instructions, but the processing of data for control programs is common and well known in the art.  It would be well known to a person of ordinary skill in the art to use computer program products to implement control of the traffic management device of Publicover.  
Mese et al teach a traffic signal system (title) where the receiver in the vehicle acquires the transmitted signal from the next upcoming traffic light (P[0020] and Figure 2), and “Software programming code which embodies the present invention is typically stored in permanent storage of some type, such as permanent storage of a receiving device and/or transmitting device described herein.” P[0032], and “These program instructions may be provided to a processor to produce a machine, such that the instructions that execute on the processor create means for implementing the functions specified in the illustrations.  The computer program instructions may be executed by a processor to cause a series of operational steps to be performed by the processor to produce a computer-implemented process such that the instructions that execute on the processor provide steps for implementing the functions specified in the illustrations.” P[0034].  It would have been obvious to a person having ordinary skill in the art before .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662